DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of the vibration reduction shaft of Figures 3-5 (Species I) in the reply filed on March 30, 2021 is acknowledged. Claims 2, 5-9, and 11 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Status of Claims
	Claims 1-11 are pending. Claims 2, 5-9, and 11 stand withdrawn as noted above.

Drawings
The drawings are objected to under 37 CFR 1.84(h)(2) for including a partial view without its own label in Figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The abstract is objected to for beginning with a phrase which can be implied (see “Provided is” in line 1). See MPEP 608.01(b). Appropriate correction is required. The Examiner notes simply removing the phrase and beginning the abstract with --A vibration reduction shaft…-- would overcome the objection and place the abstract in proper form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/144855 (Borgen; the citations of which are taken from US Patent equivalent US 10,205,364).
Regarding claim 1, Borgen discloses a vibration reduction shaft (see Figures 4 and 5) comprising:
a cylindrical outer shaft (see Figure 4) having an inner hollow portion,
wherein the outer shaft includes:
a first member (20) and a second member (21) which are disposed to be spaced apart from each other in a longitudinal direction of the shaft; and
a vibration reduction region (A) which is disposed between the first member and the second member, and
multiple connecting members (22), which connect the first member and the second member in an axial direction, are disposed to be spaced apart from one another within the vibration reduction region (see Figure 4).
Regarding claim 3, Borgen discloses a first stopper (corresponding to the end of protrusions 22), which has one end attached to the first member (20) and the other end formed with a protrusion, and a second stopper (corresponding to the bottom of the holes which receive the protrusions 22), which has one end attached to the second member (21) and the other end formed with a groove that accommodates the protrusion, are disposed within the vibration reduction region (see Figure 4).
Regarding claim 4, Borgen discloses the other end of the first stopper (corresponding to the end of protrusions 22) and the other end of the second stopper (corresponding to the bottom of the holes which receive the protrusions 22) are spaced apart from each other at a predetermined interval d (the spacing provided by the springs shown in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Borgen in view of US 6,997,812 (Sasaki).
Borgen discloses the vibration reduction shaft according to claim 1, but does not expressly disclose a bevel gear is mounted on the outer shaft. Borgen, however, does contemplate the usage of such vibration reduction shafts in gearing systems (see column 3, lines 46-59).
Sasaki teaches it is known in the art of vibration reduction shafts to provide them in systems utilizing bevel gearing (see column 4, line 59, through column 5, line 17) to reduce vibrations in the system (e column 1, lines 24-28). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration reduction shaft of Borgen such that a bevel gear is mounted on the outer shaft, Sasaki teaching it is known in the art of vibration reduction shafts to provide them in systems utilizing bevel gearing to reduce vibrations in the system.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
April 7, 2021